Citation Nr: 1718077	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-14 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating prior to February 19, 2013, to a rating in excess of 10 percent from February 19, 2013, to June 15, 2015, and to a rating in excess of 20 percent beginning June 16, 2015, for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1996 to April 2002. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in March 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that in a March 2013 rating decision, the Veteran was assigned a 10 percent rating for his lumbar spine disability, effective February 19, 2013.  In a July 2015 rating decision, the Veteran was assigned a 20 percent rating for his lumbar spine disability, effective June 16, 2015.  The Board observes that the RO indicated that the July 2015 increased rating represented a full and final determination of this issue.  The Board finds that neither the March 2013 nor July 2015 represented a complete grant of the benefit sought on appeal as the Veteran was not assigned the maximum rating allowed by law and regulation for his lumbar spine disability.  However, the Board has limited its consideration accordingly.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

In March 2015, the Board remanded the issue of entitlement to an increased initial rating for a lumbar spine disability for a current VA examination which accurately showed the current level of severity of all impairment resulting from that disability.  A review of the record shows that the Veteran was afforded the directed examination in June 2015.  The Board notes that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. §4.59 (2016).

The Board has reviewed the June 2015 VA examination report and concludes that the findings do not meet the requirements of 38 C.F.R. §4.59 pursuant to Correia.  Specifically, the examination of the lumbar spine does not reflect joint testing for pain on passive motion or in nonweight-bearing.  Therefore, the Board finds that further examination is necessary.   

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

3. Confirm that the VA examination report comports with this remand and undertake any other development found to be warranted.

4. Then, readjudicate the claim on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


